Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 28, 2018

                                           No. 04-18-00137-CV

    IN RE STONEBROOK MANOR, SNF, LLC, d/b/a Advanced Rehabilitation Healthcare of
                 Live Oak, LLC f/k/a Stonebrook Manor at Broadway

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Rebeca C. Martinez, Justice

       The Real Party in Interest’s Unopposed Motion for Extension of Time to File Response
to Relator’s Petition for Writ of Mandamus is hereby GRANTED. Time is extended to March
26, 2018.


                                                                       PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court




1
  This proceeding arises out of Cause No. 2017-CI-19392, styled Janet Baxter, As Next Friend of Ella Baxter, An
Incapacitated Person v. Stonebrook Manor SNF, LLC d/b/a Advanced Rehabilitation Healthcare of Live Oak, LLC
f/k/a Stonebrook Manor at Broadway, pending in the 37th Judicial District Court, Bexar County, Texas, the
Honorable Karen H. Pozza presiding.